Citation Nr: 0120064	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  99-21 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from June 1975 to 
June 1977.

By rating decision of January 1986, the RO denied service 
connection for esophagitis.  The veteran was notified of the 
decision in January 1986 and did not appeal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision in which 
the RO denied service connection for esophageal reflux.  The 
veteran appealed and requested a hearing before a member of 
the Board at the RO.  In May 2001, the veteran appeared at 
the RO before the undersigned member of the Board, sitting in 
Washington, D.C., for a videoconference hearing in lieu of a 
Travel Board hearing.


REMAND

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  Such a determination 
requires a finding of a current disability that is related to 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 310 (1993); Rabideau v. Derwinski, 2 Vet.App. 
141, 143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).

In addition, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law defines VA's duty to assist a claimant 
in obtaining evidence necessary to substantiate a claim, and 
eliminates from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger 
VA's duty to assist (thus superseding the decision in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. 
Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded).  These changes are applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The veteran maintains that he developed GERD as a result of 
trauma in service when he strained something in his stomach.  
Specifically, the veteran has reported an incident in late 
1976 or early 1977 in which he was jerked while holding a 
chain with his wrist.  He stated that he strained so hard 
that something pulled in his stomach; he injured his left 
wrist and required surgery.  A few days after this incident, 
the veteran states that he started to experience heartburn; 
he went to sick call and reports that a doctor told him he 
had probably strained something and it would go away.  The 
veteran indicates that he went to sick call a number of times 
for treatment of heartburn.

Appellate review of the veteran's service medical records is 
negative for evidence of complaints, treatment or diagnosis 
pertaining to a gastrointestinal disorder, including GERD.

The veteran reports that he has been treated since his 
discharge from service at the VA Medical Center (VAMC) in 
Erie, Pennsylvania, including currently.  He reported that he 
has undergone two endoscopies and upper gastrointestinal 
series.  The only treatment reports of record from the Erie, 
Pennsylvania VA facility is a hospital summary from May 1985.  
The veteran also noted that he had a third endoscopy 
performed at St. Vincent Health Center in Erie, Pennsylvania 
by a Dr. Gmeur.  There are no records from St. Vincent Health 
Center in the claims folder.

Post service treatment records consist of the summary of 
hospitalization at the Erie, Pennsylvania VAMC for GERD with 
mild esophagitis in May 1985.  At the time of admission, the 
veteran complained of a 10-12 month history of retrosternal 
chest pain as well as complaints of heartburn associated with 
gastroesophageal reflux.  The discharge summary reflects that 
the veteran underwent an upper gastrointestinal series which 
was negative and an upper endoscopy which showed GERD with 
mild esophagitis.

On VA gastrointestinal examination in April 1999, the veteran 
reported symptoms of heartburn and regurgitation following an 
incident in service in which he felt sudden pain in his upper 
abdomen from severe straining.  The diagnostic impression was 
hiatal hernia with GERD.  The examiner indicated that the 
veteran's hiatal hernia resulted from increased intra-
abdominal pressure brought on by sudden and severe straining 
and the hernia caused the GE reflux that currently is 
symptomatic.

In October 1999, James Barber, M.D., submitted a letter to 
the RO in which he reported that the veteran sustained 
injuries to his left wrist and chest areas in service in 
1977.  Dr. Barber noted that the veteran experienced 
recurrent gastrointestinal symptoms and upset following his 
injury and was treated on a regular basis by the Navy with 
antacids.  Dr. Barber referenced a statement from the April 
1999 VA examination in which the VA examiner concluded that 
the veteran's "hiatal hernia resulted from increased 
intraabdominal pressure brought on by sudden and severe 
straining and the hernia caused the gastroesophageal reflux 
that is currently symptomatic."  Based on the above, Dr. 
Barber concluded that it was "as likely as not that the 
severity of the veteran's injury in service in 1977 resulted 
in chronic ganglion cysts and constant wrist pain that 
resulted in the veteran's chronic GERD."


Insofar as there are medical records which have not been 
associated with the claims folder from the Erie, Pennsylvania 
VAMC, and in light of the recently enacted provisions of the 
Veterans Claims Assistance Act of 2000, the Board finds it 
appropriate to remand this case for further action.  
Specifically, after the RO obtains the veteran's complete VA 
treatment records, and any other pertinent treatment records 
concerning the veteran's GERD which have not been placed in 
the claims folder, the veteran should be afforded a VA 
examination to determine the nature and severity of all 
gastrointestinal pathology, and to obtain a medical opinion 
as to the relationship, if any, between those disorders, if 
present, and the veteran's military service, to include the 
incident of trauma in which the veteran also sustained his 
service-connected left wrist disorder.  The veteran is hereby 
notified that a failure to report for any scheduled 
examination, without good cause, could result in the denial 
of the claim.  See 38 C.F.R. § 3.655 (2000).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.

Prior to having the veteran undergo any VA examination, 
however, the RO should obtain and associate with the record 
all outstanding pertinent medical records, to include records 
from the Erie, Pennsylvania VA Medical Center (VAMC) 
referenced by the veteran in his testimony at the May 2001 
videoconference hearing.  In particular, the Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Records should also be obtained from any private 
health care provider(s), including St. Vincent Health Center, 
identified by the veteran and associated with the claims 
folder.

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for his GERD since April 1999, 
the date of the last VA examination.  
Based on his response, and with 
appropriate authorizations, the RO should 
obtain a complete copy of all pertinent 
treatment records from the identified 
health care provider(s), to include 
treatment records from the Erie, 
Pennsylvania VAMC, and St. Vincent Health 
Center, both referenced by the veteran at 
his March 2001 videoconference hearing, 
and associate them with the claims 
folder.  If there is no record of such 
records, that fact should be documented 
and the veteran should be so informed.  
He should also be given the opportunity 
to submit any relevant records which he 
himself either has in his possession or 
is able to obtain.  

2.  Thereafter, the veteran should be 
afforded a VA gastrointestinal 
examination.  The purpose of the 
examination is to identify the nature and 
etiology of the veteran's GERD.  All 
tests and studies deemed warranted should 
be accomplished, and all findings should 
be reported in detail.  Following review 
of the entire claims file, to include a 
copy of this REMAND, the physician should 
diagnose all gastrointestinal pathology.  
In addition, the VA examiner should 
specifically provide a medical opinion as 
to whether it is at least as likely as 
not that the currently demonstrated 
gastrointestinal pathology is related to 
any incident of military service, to 
include trauma to the chest as reported 
by the veteran, or whether it is related 
to other causes.  The examiner should 
specifically address the statements in 
the April 1999 VA examination report and 
the October 1999 private medical opinion 
of Dr. Barber.  The complete rationale 
for all opinions expressed should be set 
forth in a typewritten report.

3.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the issues of entitlement 
to service connection for a left ankle 
disorder and a low back disorder, on the 
merits, in light of all applicable 
evidence of record and all pertinent 
legal authority, as well as the recently 
amended/added statutory provisions 
pertaining to VA's duties to 
assist/notify a claimant.

4.  If the benefit sought on appeal 
remains denied, both the veteran and his 
representative should be provided with 
an appropriate SSOC and given the 
opportunity to respond within the 
applicable time frame before the case is 
returned to the Board for further 
review.

The purpose of this REMAND is to accomplish additional 
development and to comply with recently enacted legislation.  
The veteran need take no action until otherwise notified, but 
he has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


